Resettled order denying defendant’s motion to increase the security furnished by plaintiff on the attachments herein reversed on the law, with ten dollars costs and disbursements, and motion granted, with ten dollars costs. The plaintiff, within ten days from the entry of the order herein, is directed to file an additional undertaking, with corporate surety, in the sum of $2,250, increasing the security to the sum of $2,500. We are of the opinion that the defendant is entitled to be secured by an additional undertaking to the extent herein indicated. Lazansky, P. J., Young, Carswell, Scudder and Johnston, JJ., concur.